DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 33-55 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes-and-bounds of claim 44 are unclear because it is unclear how the SEQ ID NOs recited in parentheses limit the claims. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,927,173 B2 in view of Masternak et al (US 2014/0303354 A1; 10/9/14). The instant claims differ from the patented claims in that the instant claims recite the anti-CD47 antibody of the patent claims as a bispecific antibody. However, one of skill in the art would have been motivated with an expectation of success to generate the polynucleotide constructs of the patent claims encoding an anti-CD47 antibody in order to generate the anti-CD47 antibody constructs of the patented claims and administer the anti-CD47 antibody constructs of the patented claims wherein the anti-CD47 antibody is a bispecific antibody targeting both CD47 and a tumor associated antigen such as HER2 because the patent claims envision administering anti-CD47 antibody constructs to subjects with cancers of the instant claims and Masternak et al teaches bispecific antibody constructs that are to be administered to subjects with the instant cancers wherein the bispecific antibody binds CD47 and a tumor associated antigen (TAA) such as HER2 ([0009]-[00010], in particular) and that such bispecific antibodies therapeutically function by the TAA binding portion of the bispecific antibodies targeting the anti-CD47 portion to the tumor cell or cancer stem cell to reduce the interaction between CD47 and SIRP.alpha (as recited by patent claim 7) (see [0015], in particular). 

Claims 33-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-55 of copending Application No. 17/739308 in view of Masternak et al (US 2014/0303354 A1; 10/9/14). The instant claims differ from the copending claims in that the instant claims recite the anti-CD47 antibody of the copending claims as a bispecific antibody, the instant claims recite polynucleotides encoding said bispecific antibody and cells comprising said polynucleotides, and the instant claims recite administering the bispecific antibody to subjects with cancer. However, one of skill in the art would have been motivated with an expectation of success to generate the polynucleotide constructs encoding an anti-CD47 antibody of the copending claims and express said polynucleotide in cultured cells in order to generate the anti-CD47 antibody constructs of the copending claims and administer the anti-CD47 antibody constructs of the copending claims to subjects with cancer of the instant claims wherein the anti-CD47 antibody is a bispecific antibody targeting both CD47 and a tumor associated antigen such as HER2 because Masternak et al teaches bispecific antibody constructs that are to be administered to subjects with recited cancer wherein the bispecific antibody binds CD47 and a tumor associated antigen (TAA) such as HER2 ([0009]-[00010], in particular), that such bispecific antibodies therapeutically function by the TAA binding portion of the bispecific antibodies targeting the anti-CD47 portion to the tumor cell or cancer stem cell to reduce the interaction between CD47 and SIRP.alpha (as recited by patent claim 7) (see [0015], in particular), and a routine method of generating such bispecific antibodies is expressing polynucleotides encoding said bispecific antibodies in cultured cells (see references cited at [0051], in particular). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642